DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application has the effective filing date of 11/01/2016 to JP 2016-214027.
Status of Claims
Per applicant’s response dated 02/28/2022, claims 1-4 are pending and have been amended, claims 5 and 6 have been cancelled.
Response to Arguments
The claim objection and 35 USC 112(b) rejections are both withdrawn in view of current claim amendments.
As for the 35 USC 102 rejection based on Suzuki et al. US 6,004,304, the rejection has been overcome by the current amendment.
Claim Interpretation
With regard to “frequency band emitted from a mobile phone” recited in claim 1, this is interpreted as about 700 MHz to about 2120 MHz (or about .7 GHz to about 2.1 GHz), resulting in an antenna length of 2.232 mm to 142.85 mm, based on Specification [0045-0050].
Allowable Subject Matter
Claims 1-4 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references alone and in combination fail to teach an electromagnetic-wave treatment device having an acupuncture needle portion and an antenna having an antenna length suitable for receiving electromagnetic waves in a frequency band emitted form a mobile phone, in combination with other recited elements as claimed in the current application.
Suzuki et al. (US 6,004,304) and Gavronsky et al. (US 6,022,368) both teach a patch-type stimulating needle for electro-stimulation, both references disclose the patch having a fixing member for attaching the needle to the skin, the needle also attached to an antenna. However, neither reference teach the specific length of the antenna adapted for receiving electromagnetic waves in a frequency band emitted form a mobile phone. 
Pivonka et al. (US 2017/0001003) discloses an electrical stimulating device for acupuncture, the device having a coil antenna adapted to receive electromagnetic waves in the frequency range of 0.300 GHz to 3 GHz. However, Pivonka’s device is an implantable sensor that is not adapted for acupuncture use, Pivonka’s stimulation electrode is also not shaped as an electrode; thus, there is no motivation to combine Pivonka with the applied references to result in the combination of elements as recited.
Hancock (US 2012/0035688) discloses a skin tissue measurement/treatment apparatus having a needle electrode and a fixing .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
March 14, 2022